DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In the Applicant’s Response, dated 8/24/2022, the Applicant has added a new [and unexamined] limitation to the independent claim, wherein the monolayer culture now requires the inclusion of a BMP signaling inhibitor and an activin/nodal signaling inhibitor. As such, the rejections will be modified with additional references to show prima facie obviousness. Even though the rejections have been modified, all salient sections of the Applicant’s Arguments will be discussed.
On pages 5 and 6 of the Applicant’s Arguments, the Applicant has entirely misinterpreted how the claims were rejected, as the Examiner never invoked, nor even suggested, that the claims were rejected under any arguments of inherency. As an initial matter, the Applicant is arguing the previous rejections, based upon the new claim limitations. Since these new limitations where never examined, there is no reason to expect that these limitations would be found in the rejections. The Examiner indicated that, even though Kim does not explicitly teach that the initial cells were cultured by monolayer, there is a reasonable expectation that this step was performed by Kim. As was cited in the previous Office Action, Kim provides for an explicitly stated method for culturing the initial stem cells. See column 8, lines 18-39. Although Kim never uses the words “monolayer,” or “two-dimensional culture,” or analogous term, there is an exceedingly reasonable expectation that the method performed in this section was performed as a monolayer. Schulz supports this assertion, because expanding cells in a monolayer format is quite routine in the art; and since there is no explicit mention that the cells were cultured in a three-dimensional format would further suggest a, conventionally used, monolayer expansion. The Applicant has provided no reasonable explanation as to why it cannot be assumed that these steps in Kim were not performed via monolayer culture.
On page 8 of the Applicant’s Arguments, the Applicant shows superior results in methods that utilize a 6-day embryoid body formation step, compared to the conventional 8 days. As such, the rejection of claim 6 is withdrawn, since this is the only claim that discusses this improvement over the prior art. Claim 6 is objected to for being dependent on a rejected claim, since claim 1 does not provide for any culturing time frames.
On pages 8 and 9 of the Applicant’s Arguments, the Applicant points to the novelty and unexpected improvements, of the claimed time frame, but ignores the fact that neither claims 1 nor 15 provide for this improvement. While the Examiner entirely agrees that the stated features are in no way predicted by the prior art, the scope of claims 1 and 15 explicitly include embodiments that would not provide for the stated improvement. That is to say, if the improvement lies in a particular time frame, the claim should explicitly claim this. As stated above, it is for this reason that the rejection of claim 6 is withdrawn, and the claim is objected to for being dependent on a rejected claim.
Since the Applicant has added a limitation affecting the scope of the independent claim, new art has been added to the rejection to support a prima facie case of obviousness. Furthermore, based upon the amendments, the claims are no longer rejected under a dual rejection of 35 USC 102/103, but solely rejected under 35 USC 103. As stated above, claim 6 is objected to.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, et al (US Pat. 8,551,783 [IDS Reference]) and Vemuri (Neural Stem Cell Assays, 1-7, 2014) and evidenced by Schulz, et al (BMC Neuroscience, 4, 1-13, 2003). Kim provides for methods of inducing stem cells into a dopaminergic neural precursor cell-line. See column 1, lines 16-22; column 2, lines 43-45. Kim starts by stating that embryoid bodies are formed from stem cells that have been detached from a feeder layer. See column 8, lines 41-44. Kim indicates that neural rosette structures are generated within the embryoid bodies, following the treatment of the cells with certain factors. See column 6, lines 45-60. Kim then indicates that these spontaneously form into dopaminergic cells, including dopaminergic precursor cells. See column 5, lines 5-9; column 8, lines 55-67.
Although Kim does not explicitly state that the embryoid bodies were initially formed from a monolayer of stem cells, based upon Schulz, providing the stem cells in a monolayer format would be routine and an expectation of the ordinary artisan. Based upon how Kim, in reference to Schulz, would likely have used cells in a monolayer, it would appear that Kim anticipates the claims; however, if it can be shown that Kim does not implicitly teach passaging stem cells as a monolayer, based upon the parallel nature of Kim and Schulz, it would be obvious to expand the stem cells as a monolayer, as this is a routine and predictable method of cell expansion.
Since Kim does not explicitly teach the monolayer step, Kim could not have taught the inclusion biomolecules like a BMP signaling inhibitor and an activin/nodal signaling inhibitor. As such, it would be reasonable to expect that the ordinary artisan would look to other prior art methods to improve upon a basic stem cell monolayer expansion method. To that end, Vemuri notes that stem cells can be efficiently converted into neural precursor cells through the synergistic addition of dorsomorphin, a BMP signaling inhibitor, and SB43152, an activin/nodal signaling inhibitor. Based upon this, it would be obvious to include these two compounds for the duration of the method, not just monolayer formation.
With respect to claim 1, Kim, as modified by the neural precursor improvements disclosed in Vemuri renders the claim obvious.
With respect to claim 2, since the purpose of Kim is to generate dopaminergic precursor cells, it would be reasonable to suggest that Kim proliferates the cells of the invention; however, if it can be shown that Kim does not proliferate the cells of the invention, it would be obvious to the ordinary artisan to maintain and proliferate cells that have a utility while they are alive.
With respect to claim 3, Kim provides for the claimed stem cells. See column 3, lines 30-35.
With respect to claims 12 and 13, although it is unclear how successful the prior art method is, the prior art method largely describes the significant steps of the claimed method and must have the same efficiency. Similarly, since the prior art does not explicitly teach the claimed biomarkers, there is no reasonable way of determining what is present in the cells. As such, unless proven otherwise, the efficiency and presence of particular biomarkers must be inherent to the method.
With respect to claim 14, Kim suggests that the cells can be useful for treating Parkinson’s disease. See column 5, line 45.
With respect to claim 15, Kim teaches an identical method as that claimed. Based upon Kim, there would be an expectation that all bench-scale methods could be scaled to a mass production level. Since the claimed method does not deviate from the claimed method of claim 1, Kim must teach the same method of mass production.
Claims 4 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kim, et al (US Pat. 8,551,783 [IDS Reference]) Vemuri (Neural Stem Cell Assays, 1-7, 2014) and evidenced by Schulz, et al (BMC Neuroscience, 4, 1-13, 2003) and further evidenced by Llames, et al (Tissue Engineering: Part B, 21, 345-353, 2015). See the discussion of Kim, Vemuri and as evidenced by Schulz above. Although none of the prior art suggests including extracellular matrix (ECM) in the medium, it is noted that both references utilize feeder layers to expand the stem cells. Based upon Llames, the inclusion of a feeder layer would inherently provide for ECM molecules to be provided in the medium. See page 345, left column; pages 346 and 347, “Mechanism of Action” section. However, if it can be shown that ECM molecules are not inherently provided into the medium, as a result of the presence of feeder cells, Llames indicates that ECM proteins are highly effective at proliferating stem cells. See page 348, right column, last [incomplete] paragraph. This would be obvious to the ordinary artisan because Llames provides for a review paper that highlights the state-of-the-art, and it would be reasonable to suggest that the majority of Llames would be well-known to the ordinary artisan.
Claims 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, et al (US Pat. 8,551,783 [IDS Reference]) Vemuri (Neural Stem Cell Assays, 1-7, 2014) and Takahashi, et al (PGPub 2019/0112575 [IDS Reference]) and evidenced by Schulz, et al (BMC Neuroscience, 4, 1-13, 2003). See the discussion of Kim and Schulz above.
See the discussion of Kim, Vemuri, and Schulz above. Takahashi teaches methods of producing dopaminergic precursors in a manner that is similar to that of Kim. See paragraph [0024] [0098]. As such, it would be reasonable to suggest that if Takahashi teaches a factor or molecule that would be effective in improving neural differentiation, it would be obvious to apply.
With respect to claim 5, although Kim generally teaches 4-days the ordinary artisan would wholly understand the appropriate structures to look for, and would find it obvious to begin the embryoid body step at the appropriate time.
With respect to claims 7 and 8, although Kim teaches the inclusion of Shh at the same time as that claimed. Although Kim generally teaches 8-days the ordinary artisan would wholly understand the appropriate structures to look for, and would find it obvious to begin the embryoid body step at the appropriate time. Additionally, Takahashi motivates the ordinary artisan to apply both GSK-3 inhibitor and an Shh signaling activator. See paragraph [0015].
With respect to claim 9, the passaging of cells and exchanging of media is routine laboratory work, wherein the ordinary artisan is well-qualified to determine the appropriate time to perform these duties.
With respect to claim 10, Kim teaches the claimed molecules. See column 3, line 60; column 4, line 23.
With respect to claim 11, Takahashi teaches the same molecules. See paragraph [0011] [0015].

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651